Title: To Thomas Jefferson from George Jefferson, 24 October 1807
From: Jefferson, George
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            Richmond 24th. Octr. 1807
                        
                        You will find a bill of lading inclosed for 1050 bushels of Coal, which with 400 bushels for Mr. Madison, was
                            as much as the vessel would carry.—3 or 400 bushels of the last put in, Mr. Nicolson informs me is entirely in lumps. Mr.
                            M. and yourself had better therefore both begin to receive at the same time, so that each may get a proportion of it. 
                  I am
                            Dear Sir Yr. Very humble Servt.
                        
                            Geo. Jefferson
                            
                        
                    